[g2016110702071019311159.jpg]

Exhibit 10.1

August 12, 2016

David Sipes

RingCentral

20 Davis Drive

Belmont, CA 94002

Dear David:

Thank you for the past nine years of service to RingCentral, Inc. (the
“Company”).  I am pleased to inform that the Company has appointed you Chief
Operating Officer of the Company, reporting to the Company’s Chief Executive
Officer. In your new position, you will retain your current responsibilities for
all RingCentral’s go-to-market efforts, as well as assume new responsibilities
for all innovation and delivery. In accordance with the securities laws, you
will also be an executive officer of the Company.  This appointment is effective
as of August 11, 2016 (the “Effective Date”).  

In recognition of this new role, the Company approved the following changes to
your compensation effective as of the Effective Date:

 

1.

Base Salary.  Your new annual base salary is $351,000, subject to standard
withholding and deductions and paid in accordance with the Company’s standard
payroll policies.

 

2.

Target Bonus.  Your new annual target MBO bonus is 90% of your base salary, or
$315,900 ($78,975 per quarter).  The achievement of your MBO bonus is subject to
the terms and conditions of the Company’s executive bonus plan.  Any earned
bonus will be paid quarterly, subject to standard withholding and deductions and
paid in accordance with the Company’s standard payroll policies.  For Q3 of the
current fiscal year, any earned bonus will be prorated for your service in this
new role.

 

3.

Equity.  On the Effective Date,  you also were granted an award of 32,000
restricted stock units to purchase the Company’s Class A common stock (the
“RSUs”).  The RSUs will be subject to the terms and conditions as set forth on
Exhibit A.

All other terms of your employment with the Company in effect immediately prior
to the Effective Date will continue to apply, except as otherwise described
herein. Your employment with the Company continues to be at-will, and nothing
herein is intended to constitute a guarantee of future employment or service
with the Company.

I, together with the Company’s board of directors and its executive management
team, recognize and value your contribution to the Company and look forward to
your future accomplishments in this role.

Congratulations and Thank you!

 

/s/ Vladimir Shmunis

Vladimir Shmunis

Chief Executive Officer and Chairman

 

20 Davis Drive, Belmont, CA 94002 USA • Phone: 888-528-RING (7464) • Fax:
650-620-1153 • ringcentral.com

--------------------------------------------------------------------------------

[g2016110702071019311159.jpg]

Exhibit A

RSU Terms

Vesting.  Your RSUs are subject to the terms of the Company’s 2013 Equity
Incentive Plan (the “2013 Plan”) and the form of RSU agreement approved for
making grants thereunder. The RSUs will vest over an approximately 4-year period
as follows: provided you remain an employee of the Company, 1/16th of the RSUs
will vest on November 20, 2016, and 1/16th of the RSUs will vest on each
Quarterly RSU Vesting Date thereafter over the following fifteen calendar
quarters. The Quarterly RSU Vesting Dates are February 20, May 20, August 20 and
November 20 of each year.

Double-Trigger Vesting Acceleration.  If the Company consummates a “Change of
Control (defined below) and (i) you are terminated by the Company within 60 days
prior to the Change of Control and/or not hired by the surviving / successor
entity, or (ii) within 12 months after the Change of Control, your employment is
terminated by the successor/surviving company without Cause (defined below)
(excluding by reason of your death or disability) or you terminate your
employment with the successor/surviving company for “Good Reason” (defined
below), then 50% of your then unvested RSUs will immediately vest on your
termination date, subject to any delay as may be required by Section 409A.

Definitions.

 

•

“Change of Control” means the occurrence of any of the following events: (A) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization after which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization, fail to own at least 50% of the voting power of the surviving
entity immediately following such consolidation, merger or reorganization, (B)
any transaction or series of related transactions to which the Company is a
party in which in excess of 50% of the Company’s voting power is transferred,
but excluding in the case of (A) and (B), (x) any consolidation or merger
effected exclusively to change the domicile or state of incorporation of the
Company, or (y) any transaction or series of transactions principally for bona
fide equity financing purposes in which cash is received by the Company or
indebtedness of the Company is cancelled or converted or a combination thereof,
or (C) a sale, lease or other disposition of all or substantially all of the
assets of the Company.

 

 

•

“Cause” means your (i) commission of fraud, misappropriation, embezzlement or
breach of fiduciary duty, (ii) materially breach or repeatedly failure to
perform your employment duties to the Company, (iii) breach of your
confidentiality agreement or any other similar agreement between you and the
Company, or (iv) being found guilty of any criminal act or otherwise commits any
act which, in the reasonable discretion of the Company, deems you unfit or
unable to continue serving for the Company.

 

 

•

A resignation for “Good Reason” means that you resigns from all positions you
hold with the Company and its affiliates (or the acquirer) and at least one of
the following events occurs without your consent:  (i) a material diminution of
at least five percent (5%) in your overall annual compensation (it being agreed
that your failure to achieve or be paid any target bonus does not constitute a
5% reduction of your overall compensation), (ii) a material diminution in your
authority, responsibilities, or duties (except that a change in job position or
title, without more, shall not be a material diminution), or a material
diminution in the authority, responsibilities, or duties of the supervisor to
whom you report either immediately prior to or after the Change of Control,
(iii) the Company or acquirer’s requirement that you relocate your primary work
location to a location that would increase your one-way commute distance by more
than thirty (30) miles (than your current commute distance to the Company’s
then-current corporate offices).   For Good Reason to be established, you must
provide written notice to the Company’s General

 

20 Davis Drive, Belmont, CA 94002 USA • Phone: 888-528-RING (7464) • Fax:
650-620-1153 • ringcentral.com

--------------------------------------------------------------------------------

[g2016110702071019311159.jpg]

 

Counsel within 90 days immediately following such event, the Company must fail
to remedy such event within 30 days after receipt of such notice,you’re your
resignation must be effective not later than 90 days after the expiration of
such cure period.  For purposes of notice, if a “diminution” occurs
incrementally over a period of time (not to exceed 12 months from the date of
the Change in Control), the “event” shall not be deemed to occur at the end of
such diminution period.

 

Section 409A.  It is the intent of this letter that all payments and benefits
hereunder comply with or be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder and any applicable state law requirements
(“Section 409A”) so that none of the payments and benefits to be provided under
this letter will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms herein will be interpreted to be exempt
or so comply. Each payment and benefit payable under this letter is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. You and the Company agree to work together in good faith
to consider amendments to this letter and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to you under Section 409A.
Notwithstanding anything to the contrary in this letter, no separation pay or
benefits to be paid or provided to you, if any, pursuant to this letter that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A (together,
“Deferred Compensation”) or otherwise would be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9) will be paid or otherwise provided
until you have a “separation from service” within the meaning of Section 409A.
Further, if at the time of your termination of employment, you are a “specified
employee” within the meaning of Section 409A, payment of such Deferred
Compensation will be delayed to the extent necessary to avoid the imposition of
the additional tax imposed under Section 409A, which generally means that you
will receive payment on the first payroll date that occurs on or after the date
that is six (6) months and one (1) day following you termination of employment,
or your death, if earlier (the “Six-Month Delay”).  All subsequent Deferred
Compensation, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if you die following your termination but prior to the six (6) month
anniversary of your termination, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of your death and all other Deferred Compensation
will be payable in accordance with the payment schedule applicable to each
payment or benefit.

20 Davis Drive, Belmont, CA 94002 USA • Phone: 888-528-RING (7464) • Fax:
650-620-1153 • ringcentral.com